Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution after Appeal Brief
In view of the appeal brief filed on 10/29/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793     

                                                                                                                                                                                                   Acknowledgement of Appeal
The following office action is in response to the applicant’s appeal filed on 10/29/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note that citations within parentheses () are contained in the instant application and citations within [] are contained within prior art references.
Claims 1-4, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Satoh US 20050075565 A1 “Satoh” and further in view of Ivancevich et al. US 20150201905 A1 “Ivancevich”.
In regard to claims 1 and 19, Satoh discloses “A method for swept frequency in […] scanning by an ultrasound system, the method comprising:” (“FIG. 4 is a flow chart showing the ultrasonic transmission/reception method according to this embodiment” [0050] and “At a step S10 in FIG. 4, the ultrasonic transmission/reception apparatus shown in FIG. 1 transmits ultrasonic waves respectively having different frequencies, from the transmission elements 11 and 12 so as to focus the ultrasonic waves on the surface of the bone part 110 of the object 100 […] As shown in FIG. 5A, in this embodiment ultrasonic waves are transmitted while the frequencies are being swept over transmission times t1-t2” 
“transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep […] where different frequencies of the transmit beam are focused at different depths” (“At a step S10 in FIG. 4, the ultrasonic transmission/reception apparatus shown in FIG. 1 transmits ultrasonic waves respectively having different frequencies, from the transmission elements 11 and 12 of the ultrasonic transmission unit 10 so as to focus the ultrasonic waves on the surface of the bone part 110 of the object 100” [0051] and “In this embodiment, therefore, the ultrasonic waves US1 and US2 are transmitted with their frequencies swept, and the ultrasonic echoes corresponding to them are subjected to the pulse compression, thereby to enhance the distance resolution” [0055] and “the transmission control unit 85 may well give predetermined delays to the first and second groups of ultrasonic transducers, respectively, so that an ultrasonic beam formed by the synthesis of the ultrasonic waves transmitted from the first and second groups of ultrasonic transducers may form a focus at a desired depth” [0088]. Therefore, since the ultrasonic transmission reception apparatus can transmit ultrasonic waves at different frequencies so as to focus the ultrasonic waves, the distance resolution can be enhanced by the ultrasonic waves US1 and US2 being frequency swept, and the transmission control unit can allow the first and second groups of ultrasonic transducers to focus at a desired depth, under broadest reasonable interpretation, the method involves transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep where different frequencies of the transmit beam are focused at different depths (i.e. to provide enhanced distance resolution).); and
“generating an image […]” (“At step S33, the display-image arithmetic unit 45 causes the display unit 47 to display an ultrasonic image which is expressed by the generated B-mode image data.” [0061]. Therefore, in order to display an ultrasonic image, the image had to have been generated.
tracking, by the ultrasound system using the ultrasound transducer, displacements of tissue at different depths, the displacement being in response to the acoustic radiation force impulse” or the generated image “being a function of the displacement of the tissue at the different depths”.   
Ivancevich discloses an “acoustic radiation force impulse” ("to measure over a range of depths, a rapid sequence of separate ARFI pulses focused at different depths is generated" [0002]. Therefore separate ARFI pulses can be used to focus at different depths); and
“tracking, by the ultrasound system using the ultrasound transducer, displacements of tissue at different depths, the displacement being in response to the acoustic radiation force impulse” (“tracking displacements of tissue at different depths from the ultrasound transducer, the displacement being in response to the acoustic radiation force impulse" [Claim 1] and “The displacements are tracked at each of a plurality of laterally spaced locations for each depth” [0048]. Therefore the ultrasound system detects and tracks the displacement of tissue.); and
the image “being a function of the displacement of the tissue at the different depths” ("generating an image, the image being a function of the displacement of the tissue at the different depths" [Claim 1]. Therefore the data collected by the transducer during the tracking phase is able to be translated into an image.).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Satoh discloses “wherein transmitting comprises transmitting the transmit beam with the frequency sweep […]” (“As shown in FIG. 5A, in this embodiment, the ultrasonic waves are transmitted while the frequencies are being swept over transmission times t1-t2” [0051]. Therefore, the transmit beam is being transmitted with a frequency sweep.).
Satoh does not teach “wherein transmitting comprises transmitting the transmit beam with […] and a time varying focal position”.
wherein transmitting comprises transmitting the transmit beam with […] and a time varying focal position” ("the method of claim 1 wherein transmitting comprises generating the transmit beam as a single transmit beam with a time varying focal position" [Claim 2]. Therefore, the transmit beam is transmitted with a time varying focal position.).
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein transmitting comprises transmitting with the acoustic radiation force impulse having one hundred or more cycles”.
Ivancevich discloses “wherein transmitting comprises transmitting with the acoustic radiation force impulse having one hundred or more cycles” ("wherein transmitting comprises transmitting with the acoustic radiation force impulse having one hundred or more cycles" [Claim 7]. These cycles relate to the frequency of the transmission per unit time and can be measured in Hertz.).
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein transmitting comprises transmitting the transmit beam with an aperture size that is time varying”.
Ivancevich discloses “wherein transmitting comprises transmitting the transmit beam with an aperture size that is time varying” ("the method of claim 1 wherein transmitting further comprises transmitting the transmit beam with an aperture size that is time varying with the time varying focal position" [Claim 11]. Although the claim in the instant application does not state that the aperture size is in conjunction with the time varying focal position, over the course of the scan time the focal position changes, so the varying focal position is implied.).
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein tracking comprises tracking the displacements laterally and independently at each of the different depths”.
wherein tracking comprises tracking the displacements laterally and independently at each of the different depths” ("the method of claim 1 wherein tracking comprises tracking the displacements laterally and independently at each of the different displacements" [Claim 12]. This enables a more objective tracking of the movement of tissue at different depths.).
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein tracking comprises tracking the displacements axially at each of the different depths and along at least eight scan lines”.
Ivancevich discloses “wherein tracking comprises tracking the displacements axially at each of the different depths and along at least eight scan lines” ("the method of claim 1 wherein tracking comprises tracking the displacements axially at each of the different depth and along at least eight scan lines" [Claim 13]. This allows for comparison of the displacement along the scan lines.).
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein generating comprises generating the image with pixels modulated as a function of the tracked displacements in a two or three-dimensional field”.
Ivancevich discloses “wherein generating comprises generating the image with pixels modulated as a function of the tracked displacements in a two or three-dimensional field” ("the method of claim 1 wherein generating the image with pixels modulated as a function of the tracked displacements in a two or three-dimensional field" [Claim 14]. The modulation of the image pixels can correspond to differences in the displacement of the tissue and can be represented in 2D or 3D images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Satoh. Likewise, Satoh discloses “wherein transmitting comprises generating the transmit beam with element waveforms that are continuous over time” (“The ultrasonic transmission unit 10 includes transmission elements 11 and 12 […] When a voltage is applied across the electrodes of such an ultrasonic transducer by sending a continuous-wave drive signal thereto, the piezoelectric element is expanded or contracted. Owing to the expansion and contraction, a continuous ultrasonic wave is generated from each ultrasonic transducer” [0038]. Thus, since a continuous ultrasonic wave can be generated from each ultrasonic transducer, the method involves transmitting by generating the transmit beam with element waveforms that are continuous over time.). 
(The examiner notes that Ivancevich also teaches this claimed element when it discloses "the method of claim 1 wherein transmitting comprises generating the transmit beam with element waveforms that are continuous over time and have different amounts of phase change over the time relative to each other" [Claim 3]. Therefore, the transmit beam is generated with element waveforms that are continuous over time.).
In regard to claim 15, Satoh discloses “A system for swept frequency […] scanning, the system comprising” (“An ultrasonic transmission/reception apparatus comprising: […] control means for controlling said drive-signal generation means to that a first ultrasonic wave may be transmitted from the first ultrasonic transmission means while its frequency is being swept, and that a second ultrasonic wave may be transmitted from the second ultrasonic transmission means while its frequency is being swept with a predetermined difference frequency held relative to a frequency of the first ultrasonic wave” [Claim 1]. Therefore, the ultrasonic transmission/reception apparatus is capable of performing a frequency sweep with the first and second ultrasonic transmission means.); 
“an ultrasound transducer for transmitting […] in a patient” (“The ultrasonic transmission unit 10 includes transmission elements 11 and 12. Each of the transmission elements 11 and 12 is constructed of an ultrasonic transducer […]” [0038]. Therefore, the ultrasonic transmission/reception apparatus include an ultrasound transducer for transmitting ultrasonic waves in a patient.); 
“a transmit beamformer configured to generate waveforms […] having higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer” (“The ultrasonic transmission unit 10 includes transmission elements 11 and 12. Each of the transmission elements 11 and 12 is constructed of an ultrasonic transducer […] Owing to the expansion and contraction, a continuous ultrasonic wave is generated from each ultrasonic transducer” [0038]. Since the transmission elements 11 and 12 include an ultrasonic transducer and ultrasonic waves can be generated from each ultrasonic transducer, under broadest reasonable interpretation, the transmission elements constitute a transmit beamformer configured to generate waveforms. Furthermore, Satoh discloses “The vibro-acoustic sound has a frequency (in, for example, the audible range on the order of several kHz—an ultrasonic band on the order of several hundred kHz) which corresponds to the difference frequency of the two ultrasonic waves US1 and US2. In this manner, the vibro-acoustic sound has the frequency which is lower as compared with those of ultrasonic waves 
“a receive beamformer configured to output data […]” (“The reception unit 14 has a plurality of reception elements that are made of PZT or the like, and is a hydrophone that receives an ultrasonic echo and a vibro-acoustic sound from the object so as to output detection signals, respectively” [0041]. Thus, since the reception unit 14 includes a plurality of reception elements and can output detection signals from the received ultrasonic echo, under broadest reasonable interpretation, the reception unit 14 constitutes a receive beamformer.);
“a processor […]” (“The processing unit 40 is a data processor, for example, a personal computer. It includes signal processing units 41 and 42, memories 43 and 44, a display-image arithmetic unit 45, and the system control unit 46” [0046]. Therefore, the ultrasonic transmission/reception apparatus includes a processor.);
“a display operable to display an image” (“The display unit 47 is a display device, for example, a CRT or and LCD, and it displays an ultrasonic image on the basis of the B-mode image data generated by 
Satoh does not teach “acoustic radiation force impulse”; that the transmit beamformer configured to generate waveforms “for the acoustic radiation force impulse”; that the receive beamformer configured to output data “representing spatial locations as a function of received acoustic signals responsive to motion of the tissue due to the acoustic radiation force impulse”; that the processor configured to “estimate displacement of the tissue in the patient over time as a function of the output data”; or “the image being a function of the displacement”.
Ivancevich discloses an “acoustic radiation force impulse” ("to measure over a range of depths, a rapid sequence of separate ARFI pulses focused at different depths is generated" [0002]. Therefore separate ARFI pulses can be used to focus at different depths); 
that the transmit beamformer configured to generate waveforms for the acoustic radiation force impulse […]” (“an ultrasound transducer connected with the transmit beamformer such that the ultrasound transducer transmits the acoustic radiation force impulse pulse in a patient in response to the waveforms" [Claim 19]. Therefore, the transducer is capable of transmitting the waveforms generated by the transmit beamformer to the patient. Furthermore, Ivancevich discloses "a transmit beamformer configured to generate waveforms for an acoustic radiation force impulse pulse with a time varying focal point in elevation, azimuth, range, or combinations thereof" [Claim 19]. The focal point is synonymous with the focal zone of the transducer. In regard to the waveforms having higher or lower frequencies at different focal zones, Ivancevich discloses that "the transmit beamformer 12 includes amplifiers and phase rotators 13 each channel. The amplifiers control the amplitude of the waveforms for each channel and the corresponding beam being generated [0064]. The amplitude of the waveforms is related to the frequency and can be controlled. Since the waveform has a time varying focal point and 
that the receive beamformer configured to output data “representing spatial locations as a function of received acoustic signals responsive to motion of the tissue due to the acoustic radiation force impulse” ("a receive beamformer configured to output data representing spatial locations as a function of received acoustic signals" [Claim 19]. Also, Ivancevich discloses "for each receive beam location, a time profile of motion information (i.e. displacements) is provided" [0055]. Since the transducer transmits the generated acoustic radiation force impulse into the tissue of the patient and the motion information is provided for each beam location, the receive beamformer obtains the displacement of tissue as a result of the acoustic radiation force impulse.); 
that the processor is configured “to estimate displacement of the tissue in the patient over time as a function of the output data” ("a processor configured to estimate displacement in the patient over time as a function of output data" [Claim 19]. The estimation of the displacement can then be used for tracking of the displacement within tissue.); and
“the image being a function of the displacement” ("a display operable to display an image, the image being a function of the displacement" [Claim 19]. Accordingly, this display operable can be in the form of a "CRT, LCD, projector, plasma, or other display for displaying two-dimensional images of three-dimensional representations" [0083]. Also the "display 20 displays one or more images representing the tissue characteristic or other information derived from displacements" [0083]. Therefore, it is capable of providing the user information regarding the displacement of the tissue in a visual format.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue 
Claims 5-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Satoh US 20050075565 A1 “Satoh” and further in view of Ivancevich et al. US 20150201905 A1 “Ivancevich” as applied to claims 1-4, 11-15, and 19 and further in view of Letovsky US 20150148651 A1 “Letovsky”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Satoh and Ivancevich does not explicitly teach “wherein transmitting comprises transmitting with a change in the frequencies over time being adjustable”.
Letovsky discloses “wherein transmitting comprises transmitting with a change in the frequencies over time being adjustable” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036] and “b) FM (frequency modulation or phase modulation) where the frequency of the imaging system output frequency 7 is varied to transmit the bioactive frequency 10. The characteristics of phase modulation are very similar to FM and so the terms are often used interchangeably—since the frequency modulation of a carrier frequency is the rate of change of its phase” [0022] and “A bioactive frequency 10 may then be manipulated and augmented by changes in 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. The combination of Satoh, Ivancevich and Pummer does not teach “receiving user input, a setting for the change being based on the input from the user”.
Letovsky discloses “receiving user input, a setting for the change being based on the input from the user” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036]. Therefore, through the control input 25, the setting for the change (i.e. in frequency) based on the input from the user can be received.). 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein the receive beamformer is configured to output the data without acoustic echoes from the acoustic radiation force impulse and wherein the transmit beamformer is configured to provide the higher and lower frequencies independent of a speed of sound”.
Ivancevich discloses “wherein the receive beamformer is configured to output the data without acoustic echoes from the acoustic radiation force impulse and wherein the transmit beamformer is configured to […]” ("laterally spaced locations are monitored for each depth independently. The 
Furthermore, in regard to the transmit beamformer, Ivancevich discloses that "the transmit beamformer 12 includes amplifiers and phase rotators 13 each channel. The amplifiers control the amplitude of the waveforms for each channel and the corresponding beam being generated" [0064]. In regard to being independent of the speed of sound, Ivancevich discloses "in an alternative embodiment, the amplitude of the transmit beam is varied over time with the time varying focal position. For example, greater amplitudes are provided for focal location at deeper depths" [0042]. In this case, the amplitude is adjusted such that the focal location is at deeper depths within the tissue.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue characteristics to be determined with a longer depth of field [Ivancevich: 0017] and to perform ARFI imaging with greater depth resolution [Ivancevich: 0048]. An acoustic radiation force impulse is one of a finite number of ways to transmit an acoustic beam, therefore it would be obvious to try. By causing the ultrasound transmitters of Satoh to operate at with a frequency sweep to deliver an acoustic radiation force impulse as disclosed in Ivancevich, displacement information can be acquired at different depths, 
The combination of Satoh and Ivancevich does not teach to “provide the higher and lower frequencies independent of a speed of sound”.
Letovsky discloses to “provide the higher and lower frequencies independent of a speed of sound” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036]. Therefore, since the user can set the bioactive frequency generator 9 to sweep through the frequency limit, under broadest reasonable interpretation, higher and lower frequencies can be provided independent of a speed of sound.).
In regard to claim 18, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein the transmit beamformer is configured to provide the higher and lower frequencies based on a setting for a rate of change of frequency, to generate the waveforms for a time varying focal position of the acoustic radiation force impulse, the time varying focal position based on a setting for a rate of change of focus”.
Ivancevich discloses “wherein the transmit beamformer is configured […], to generate the waveforms for a time varying focal position of the acoustic radiation force impulse, the time varying focal position based on a setting for a rate of change of focus” ("the transmit beamformer 12 includes amplifiers and phase rotators 13 each channel. The amplifiers control the amplitude of the waveforms for each channel and the corresponding beam being generated [0064]. The amplitude of the waveforms is related to the frequency and can be controlled. Since the waveform has a time varying focal point and a control for the amplitude, it can be configured such that higher frequencies are associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue characteristics to be determined with a longer depth of field [Ivancevich: 0017] and to perform ARFI imaging with greater depth resolution [Ivancevich: 0048]. An acoustic radiation force impulse is one of a finite number of ways to transmit an acoustic beam, therefore it would be obvious to try. By causing the ultrasound transmitters of Satoh to operate at with a frequency sweep to deliver an acoustic radiation force impulse as disclosed in Ivancevich, displacement information can be acquired at different depths, to allow a physician to assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    
The combination of Satoh and Ivancevich does not teach that the transmit beamformer is configured to “provide the higher and lower frequencies based on a setting for a rate of change of frequency”.
to provide the higher and lower frequencies based on a setting for a rate of change of frequency” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036] and “b) FM (frequency modulation or phase modulation) where the frequency of the imaging system output frequency 7 is varied to transmit the bioactive frequency 10. The characteristics of phase modulation are very similar to FM and so the terms are often used interchangeably—since the frequency modulation of a carrier frequency is the rate of change of its phase” [0022] and “A bioactive frequency 10 may then be manipulated and augmented by changes in frequency, pulse rate, amplitude, and wave shape, as well as the addition of additional frequencies, frequency inversions, harmonics, or related dissonant frequencies of any said bioactive frequency 10 […]” [0038]. Thus, since the user can set the bioactive frequency generator 9 to sweep through the frequency limits at a particular sweep rate, the frequency can be varied through frequency modulation according to the rate of change of the phase of the carrier frequency and the bioactive frequency 10 can be manipulated, under broadest reasonable interpretation, the transmitting can include transmitting higher and lower frequencies based on a setting for a rate of change of frequency (i.e. a sweep rate).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Satoh and Ivancevich so as to include rate of change in the frequencies being adjustable over time as disclosed in Letovsky in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.  
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein transmitting comprises transmitting with the change different than based a speed of sound, and wherein tracking comprises tracking without receiving echoes from the transmit beam”. 
Ivancevich discloses “and wherein tracking comprises tracking without receiving echoes from the transmit beam” ("laterally spaced locations are monitored for each depth independently. The displacements are tracked at each of a plurality of laterally spaced locations for each depth. The tracking is performed without combining the information over a range of depths" [0048]. The fact that the laterally spaced locations are monitored and the tracking is performed without combining the information for the range of depths, implies that this tracking can be done without the use of the echoes from the transmit beam, because under broadest reasonable interpretation, the laterally spaces locations would include the position of the transmit beamformer or the transducer, which does not require an echo to be located.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue characteristics to be determined with a longer depth of field [Ivancevich: 0017] and to perform ARFI imaging with greater depth resolution [Ivancevich: 0048]. An acoustic radiation force impulse is one of a finite number of ways to transmit an acoustic beam, therefore it would be obvious to try. By causing the ultrasound transmitters of Satoh to operate at with a frequency sweep to deliver an acoustic radiation force impulse as disclosed in Ivancevich, displacement information can be acquired at different depths, to allow a physician to assess how the ultrasound transmit beam influences the tissue of interest. 
The combination of Satoh and Ivancevich does not teach “transmitting with the change different than based on a speed of sound”.
Letovsky discloses “transmitting with the change different than based on a speed of sound” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036]. Therefore, since the user can set the bioactive frequency generator 9 to sweep through the frequency limit, under broadest reasonable interpretation, higher and lower frequencies can be change that is different than a speed of sound.). 
In regard to claim 9, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Satoh does not teach “wherein transmitting comprises transmitting with a rate of change in the frequencies over time being adjustable and a rate of change of the time varying focus being adjustable”.
 Ivancevich teaches “wherein transmitting comprises transmitting with […] a rate of change of the time varying focus being adjustable” ("the rate of change may be slower for some range of focal locations to increase the dwell time or amount of acoustic energy transmitted white focused in that region or range of locations" [0031]. The rate of change also relates the phase profile for the given elements. Depending on the amount of information required from the tissue, the rate of change could be very slow, and the setting of the rate of change can be set depending on the focal position. The adjustment of the rate of change of the focus based on the tissue type is therefore inherent.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Satoh so as to include the rate of change of the time 
The combination of Satoh and Ivancevich does not explicitly teach “transmitting with a rate of change in the frequencies over time being adjustable”.
Letovsky discloses “transmitting with a change in the frequencies over time being adjustable” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036] and “b) FM (frequency modulation or phase modulation) where the frequency of the imaging system output frequency 7 is varied to transmit the bioactive frequency 10. The characteristics of phase modulation are very similar to FM and so the terms are often used interchangeably—since the frequency modulation of a carrier frequency is the rate of change of its phase” [0022] and “A bioactive frequency 10 may then be manipulated and augmented by changes in frequency, pulse rate, amplitude, and wave shape, as well as the addition of additional frequencies, frequency inversions, harmonics, or related dissonant frequencies of any said bioactive frequency 10 […]” [0038]. Thus, since the user can set the bioactive frequency generator 9 to sweep through the frequency limits at a particular sweep 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Satoh and Ivancevich so as to include rate of change in the frequencies being adjustable over time as disclosed in Letovsky in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.  
In regard to claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Satoh in further view of Ivancevich. Likewise, Satoh does not teach “wherein transmitting comprises transmitting with setting of the change being a rate of change set based on a type of tissue, a size of a region of interest, and a position of the region of interest”. 
Ivancevich discloses “wherein transmitting comprises transmitting with setting of the change being a rate of change set based on a type of tissue, a size of a region of interest, and a position of the region of interest” ("the rate of change may be slower for some range of focal location to increase the dwell time or amount of acoustic energy transmitted while focused in that region or range of locations" [0031]. The "focal location" and "region or range of locations" relates to the region of interest as well as its position within a specific tissue type. Since the rate of change can be slower, under broadest reasonable interpretation, the type of tissue being examined can be taken into account when making 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Satoh so as to include the acoustic radiation force impulse, the tracking of displacements of tissue at different depths and the image being a function of the displacement of tissue at the different depths as disclosed in Ivancevich in order to allow the tissue characteristics to be determined with a longer depth of field [Ivancevich: 0017] and to perform ARFI imaging with greater depth resolution [Ivancevich: 0048]. An acoustic radiation force impulse is one of a finite number of ways to transmit an acoustic beam, therefore it would be obvious to try. By causing the ultrasound transmitters of Satoh to operate at with a frequency sweep to deliver an acoustic radiation force impulse as disclosed in Ivancevich, displacement information can be acquired at different depths, to allow a physician to assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.  
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Satoh discloses “transmitting […] different frequencies to the different depths” (“On that occasion, the first and second ultrasonic waves are transmitted while their frequencies are being swept with the predetermined difference frequency held, and the detection signal on the ultrasonic echo corresponding to the ultrasonic waves is processed. Thus, the ultrasonic image data of high resolution can be generated for both the shallow part and deep part of the object” [0013]. Thus, in order to be able to generate high resolution image data for the shallow and deep parts of the object, waveforms with different frequencies had to have been transmitted to different depths.)
wherein transmitting comprises transmitting with an adjustable rate of change of focus for the time varying focal position and an adjustable rate of change of frequency for the different frequencies to the different depths”.
Ivancevich teaches “wherein transmitting comprises transmitting with an adjustable rate of change of focus for the time varying focal position […]” ("the rate of change may be slower for some range of focal locations to increase the dwell time or amount of acoustic energy transmitted while focused in that region or range of locations" [0031, 0042]. The rate of change also relates the phase profile for the given elements. Depending on the amount of information required from the tissue, the rate of change could be very slow, and the setting of the rate of change can be set depending on the focal position. The adjustment of the rate of change of the focus based on the tissue type is therefore inherent. In regard to the rate of change of the frequency, Ivancevich discloses "in an alternative embodiment, the amplitude of the transmit beam is varied over time with the time varying focal position. For example, greater amplitudes are provided for focal location at deeper depths" [0042]. The amplitude of the transmit beam is synonymous with the frequency of the transmit beam and the fact that is can be varied over time, implies that the frequency has an associated rate of change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Satoh so as to include the rate of change of the time varying focus being adjustable as disclosed in Ivancevich in order to allow the tissue characteristics to be determined with a longer depth of field [Ivancevich: 0017] and to obtain information from a specific location. Depending on the characteristics of a specific tissue in a region of interest, it may be necessary to perform scanning with a slower rate of change of the time varying focus. By causing the ultrasound transmitters of Satoh to operate at with a frequency sweep to deliver an acoustic radiation force impulse as disclosed in Ivancevich, displacement information can be acquired at different depths at an adjusted rate of change, to allow a physician to assess how the ultrasound transmit beam influences the 
The combination of Satoh and Ivancevich does not explicitly teach transmitting “an adjustable rate of change of frequency for the different frequencies to the different depths”.
Letovsky discloses transmitting “an adjustable rate of change of frequency for the different frequencies to the different depths” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036] and “b) FM (frequency modulation or phase modulation) where the frequency of the imaging system output frequency 7 is varied to transmit the bioactive frequency 10. The characteristics of phase modulation are very similar to FM and so the terms are often used interchangeably—since the frequency modulation of a carrier frequency is the rate of change of its phase” [0022] and “A bioactive frequency 10 may then be manipulated and augmented by changes in frequency, pulse rate, amplitude, and wave shape, as well as the addition of additional frequencies, frequency inversions, harmonics, or related dissonant frequencies of any said bioactive frequency 10 […]” [0038]. Thus, since the user can set the bioactive frequency generator 9 to sweep through the frequency limits at a particular sweep rate, the frequency can be varied through frequency modulation according to the rate of change of the phase of the carrier frequency and the bioactive frequency 10 can be manipulated, under broadest reasonable interpretation, the transmitting can include transmitting with a an adjustable rate of change for the different frequencies to the different depths.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Satoh and Ivancevich so as to include rate of change in the frequencies being adjustable over time as disclosed in Letovsky in order to facilitate 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh US 20050075565 A1 “Satoh” and Ivancevich et al. US 20150201905 A1 “Ivancevich” as applied to claims 1-4, 11-15 and 19 above, and further in view of Diaz Fuente et al. US 20050245196 A1 “Diaz Fuente”. 
In regard to claim 10, Satoh does not teach “wherein transmitting comprises transmitting with the time varying focus position comprises generating element waveforms as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range”
Ivancevich discloses “transmitting with the time varying focus position comprises generating element waveforms” ("transmitting from an ultrasound transducer, a transmit beam with a time varying focal position as an acoustic radiation force impulse" [Claim 1]. Since the transmit beam is being transmitted from the ultrasound transducer, the element waveforms are generated.). 
The combination of Satoh and Ivancevich does not teach that the element waveforms are generated "as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range".
Diaz Fuente is in the same field of endeavor as the combination of Satoh and Ivancevich because it involves processing a signal based on frequency modulation [Claim 3].
Diaz Fuente discloses that the element waveforms are generated "as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range" ("encoding one or more Kronecker deltas with identical or with different amplitudes and any other temporal and frequential combination [...]" [Claim 6]. Changing the amplitude of the signal causes the beam to penetrate the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Satoh and Ivancevich so as to include the Kronecker delta function and the sin function of Dias Fuente in order to allow for better imaging within the depth range of interest. The Kronecker delta function relates to the time it takes to receive a signal. Regions of interest that are deeper relative to the surface of the subject, likewise require more time to be detected and the Kronecker delta function reflects this time delay. Additionally, the generated element waves, under broadest reasonable interpretation can be transmitted as sin waves which are associated with a specific frequency range. Having access to these functions would allow for a better understanding of the properties of the tissue being observed through imaging and thus would enable a user to make more accurate diagnoses of tissue conditions. Additionally, the sum of autocorrelations corresponds to the Kronecker delta function which allows for the “extraction in reception of the spectral and temporal features of the means minimizing the effect of the noise” [Diaz Fuente: Claim 1]. When performing imaging with an ultrasound system, obtaining images with a high signal to noise ratio (i.e. low noise) enables high quality images to be produced for use in diagnosis. The use of the Kronecker delta function is one such way to reduce the effects of noise, therefore it would be obvious to try. 
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable by Satoh US 20050075565 A1 “Satoh” and further in view of Ivancevich et al. US 20150201905 A1 “Ivancevich” and Letovsky US 20150148651 A1 “Letovsky” as applied to claims 5-9, 17-18 and 20 and further in view of Pummer US 5218869 A “Pummer”.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Satoh and Ivancevich does not teach that the transmit beamformer is “configured to provide the higher and lower frequencies as a function of a frequency range, the frequency range being a function of an attenuation of the tissue”. 
Letovsky discloses “to provide the higher and lower frequencies as a function of a frequency range” (“A user of the present invention, through control input 25, may initially set bioactive frequency generator 9 to sweep through the frequency limits of said bioactive frequency generator 9 at a particular sweep rate not to exceed the imaging and data acquisition limits of an imaging system” [0036] and “b) FM (frequency modulation or phase modulation) where the frequency of the imaging system output frequency 7 is varied to transmit the bioactive frequency 10. The characteristics of phase modulation are very similar to FM and so the terms are often used interchangeably—since the frequency modulation of a carrier frequency is the rate of change of its phase” [0022] and “A bioactive frequency 10 may then be manipulated and augmented by changes in frequency, pulse rate, amplitude, and wave shape, as well as the addition of additional frequencies, frequency inversions, harmonics, or related dissonant frequencies of any said bioactive frequency 10 […]” [0038]. Thus, since the user can set the bioactive frequency generator 9 to sweep through the frequency limits at a particular sweep rate, the frequency can be varied through frequency modulation according to the rate of change of the phase of the carrier frequency and the bioactive frequency 10 can be manipulated, under broadest reasonable interpretation, the transmitting can include transmitting higher and lower frequencies based as a function of a frequency range (i.e. frequency limits).).

The combination of Satoh, Ivancevich and Letovsky does not teach “the frequency range being a function of an attenuation of the tissue”.
Pummer discloses “the frequency range being a function of an attenuation of the tissue” (“The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, frequency dependent attenuation exists, such that the farther that ultrasonic waves go in, the less that they come back. Thus, where person’s adjusting the depth of the ultrasound view (from the skin inward), the sweep of local oscillator 24 responds fast enough to sweep during the shortest depth into the body or object that might be selected” [Column 6, Lines 30-40]. The sweep rate, in this case represents the rate of change of the frequency. In this case, the sweep rate can be controlled so that the sweep of the local oscillator can respond to the adjustment of the depth of the ultrasound view so as to compensate for the frequency dependent attenuation resulting from increased tissue depth, under broadest reasonable interpretation, the frequency range (i.e. frequency limit) of Letovsky can be a function of an attenuation of tissue (i.e. the frequency dependent attenuation) as disclosed in Pummer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Satoh and Ivancevich so as to include rate of change in the frequencies being adjustable over time and independent of the speed of sound as .  
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on 10/29/2021, with respect to the rejection(s) of claim(s) the claims under 35 U.S.C. 103 have been fully considered however, the examiner finds them partially persuasive.
In regard to claims 1 and 19, the examiner acknowledges that the secondary reference of Pummer does not teach “transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep”. The examiner acknowledges that the local oscillator 24 of Pummer is not involved in transmitting the signal, rather it is involved in the mixing performed by the filter. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Satoh US 20050075565 A1 “Satoh” as stated in the 35 U.S.C. 103 section above.
In regard to claim 2, the examiner acknowledges that Ivancevich does not perform a frequency sweep. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Satoh US 20050075565 A1 “Satoh” as stated in the 35 U.S.C. 103 section above.
In regard to claim 7, the examiner respectfully maintains that the secondary reference of Pummer is capable of “transmitting with the change different than based on a speed of sound”. Specifically, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 
In regard to claim 8, the examiner respectfully maintains that Ivancevich teaches “transmitting with setting of the change being a rate of change set based on a type of tissue, a size of the region of interest, and a position of the region of interest. Specifically, Ivancevich discloses “the rate of change may be slower for some range of focal location to increase the dwell time or amount of acoustic energy transmitted while focused in that region or range of locations" [0031]. The "focal location" and "region or range of locations" relates to the region of interest as well as its position within a specific tissue type. Since the rate of change can be slower, under broadest reasonable interpretation, the type of tissue being examined can be taken into account when making the determination of the proper rate of change and therefore the setting of the change can be performed to influence the transmission of the beam.
In regard to claims 9 and 20, the examiner acknowledges that the reference of Pummer does not teach “a rate of change in the frequencies over time being adjustable” (Claim 9) and “an adjustable rate of change of frequency for the different frequencies to the different depths” (Claim 20). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Letovsky as stated in the 35 U.S.C. 103 section above.  
In regard to claim 6, the examiner respectfully maintains that the prior art reference of Fan is capable of receiving user input, a setting for the change being based on the input from the user. Specifically, Fan discloses “Various aspects of the transmission, scanning and/or detecting may be 
In regard to claim 10, the examiner maintains that the prior art reference of Diaz Fuente was incorporated to teach “as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range" [Claim 6, Claim 5]. The examiner respectfully maintains that the prior art reference of Diaz Fuente is within the same field of endeavor as the combination of Satoh and Ivancevich as stated in the 35 U.S.C. 103 section above.
In regard to claim 15, the examiner respectfully asserts that Hossack is capable of “having higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer”. Specifically, Hossack discloses “A transmit beamformer 12 applies analog transmit voltage waveforms via a multichannel switch 14 to an array of transducers 16. The transducers 16 each receive a respective transmit waveform and generate a respective ultrasonic transducer pressure waveform. The ultrasonic transducer waveforms are timed and shaped as described below to add coherently along a selected spatial axis, with higher frequency components of the ultrasonic waveforms focused at shorter ranges (depths), intermediate frequency components focused at intermediate ranges (depths), and lower frequency components focused at longer ranges (depths). By way of example, frequency components centered at 7, 5, and 3 MHz can be focused at ranges of 40, 90 and 140 mm, respectively” [Column 3, Lines 19-32]. Therefore, the frequencies of the transmit waveform (i.e. the acoustic radiation force impulse as disclosed in Ivancevich) can be transmitted such 
In regard to claim 16, the examiner respectfully asserts that Pummer teaches “the frequency range being a function of an attenuation of the tissue” for the reasons stated in the 35 U.S.C. 103 section above. In spite of this disagreement, the examiner acknowledges that the secondary reference of Pummer does not teach “providing the higher and lower frequencies as a function of a frequency range”. Therefore, the rejection is withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Letovsky US 20150148651 A1 “Letovsky” as stated in the 35 U.S.C. 103 section above. 
In regard to claim 18, the examiner acknowledges that the Pummer reference does not provide the higher and lower frequencies based on a setting for a rate of change of frequency. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Letovsky US 20150148651 A1 “Letovsky” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata et al. US 20170245832 A1 “Kawata”;
Vappou et al. US 20130237820 A1 “Vappou”;
Napolitano et al. US 8002705 B1 “Napolitano”;
Tabaru et al. US 20120136250 A1 “Tabaru”;
Hossack et al. US 5696737 A “Hossack”.

Vappou is pertinent to the applicant’s disclosure because it involves a device, method and system for using acoustic radiation force resulting from focused ultrasound energy [Abstract].
Napolitano is pertinent to the applicant’s disclosure because it discloses “In both Image/Volume Reconstruction I & II architectures, additional information is being extracted from multiple channel data sets about the transmit beam’s temporal and spatial properties, from the evolution of the transmit beam as it is swept through the region of interest, which provides the opportunity to refocus the transmit beam at all spatial locations, compensating for diffraction effects” [Column 33, Line 64-Column 34, Line 3].
Tabaru is pertinent to the applicant’s disclosure because it discloses “In the present invention, the focused beam is transmitted to two positions as a means for displacing a tissue and exciting a shear wave. In addition, time control is performed in such a manner that ta transmit beam serves as a burst-chirp signal, and ultrasound waves are transmitted and received while sweeping a transmit frequency” [Abstract].
Hossack is pertinent to the applicant’s disclosure because it discloses “A transmit beamformer 12 applies analog transmit voltage waveforms via a multichannel switch 14 to an array of transducers 16. The transducers 16 each receive a respective transmit waveform and generate a respective ultrasonic transducer pressure waveform. The ultrasonic transducer waveforms are timed and shaped as described below to add coherently along a selected spatial axis, with higher frequency components of the ultrasonic waveforms focused at shorter ranges (depths), intermediate frequency components focused at intermediate ranges (depths), and lower frequency components focused at longer ranges (depths). By way of example, frequency components centered at 7, 5, and 3 MHz can be focused at ranges of 40, 90 and 140 mm, respectively” [Column 3, Lines 19-32].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793      
  

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793